Citation Nr: 0929411	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected right hip disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial increased rating for service-
connected left hip disability, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial increased rating for service-
connected degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
status post right knee meniscectomy (right knee instability), 
currently evaluated as 30 percent disabling, to include the 
issue of whether a rating in excess of 20 percent was 
warranted prior to August 18, 2008.

5.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an initial increased rating for service-
connected low back disability, currently evaluated as 30 
percent disabling, to include the issues of whether a rating 
in excess of 20 percent was warranted from March 2, 2007 to 
August 17, 2008, and whether a rating in excess of 10 percent 
was warranted from March 28, 2002 to March 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to September 1987 
and from November 1990 to July 1991, including combat service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the claims 
folder.

This appeal was previously before the Board in August 2007, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's service-connected right hip disability is 
manifested by limitation of motion confirmed by evidence of 
pain; it is not productive of malunion or fracture of the 
femur, flail joint or ankylosis of the hip, or limitation of 
flexion to 45 degrees or less.

2.  The Veteran's service-connected left hip disability is 
manifested by limitation of motion confirmed by evidence of 
pain; it is not productive of malunion or fracture of the 
femur, flail joint or ankylosis of the hip, or limitation of 
flexion to 45 degrees or less.

3.  The medical evidence does not show ankylosis, subluxation 
or instability of the left knee, dislocated semilunar 
cartilage, or impairment of the tibia and fibula and reflects 
normal range of motion at 0 to 140 degrees; pain is his 
primary complaint.

4.  Prior to August 18, 2008, the Veteran's service-connected 
status post right knee meniscectomy, was not productive of 
severe instability, ankylosis, or impairment of the tibia and 
fibula.  

5.  The Veteran's service-connected status post right knee 
meniscectomy is productive of severe instability; there is no 
evidence of ankylosis or impairment of the tibia and fibula.  

6.  The Veteran's service-connected degenerative arthritis of 
the right knee is manifested by limitation of motion 
confirmed by evidence of pain; it is not productive of 
ankylosis or impairment of the tibia and fibula, and there is 
no evidence of dislocated semilunar cartilage.

7.  Prior to March 2, 2007, the Veteran's service-connected 
low back disability was manifested by limitation of motion 
confirmed by evidence of pain, and L1 compression fracture 
with deformity; it was not productive of abnormal mobility 
requiring a neck brace, ankylosis or muscle spasm, moderate 
limitation of motion, intervertebral disc syndrome, or any 
neurologic impairment.

8.  From March 2, 2007 to August 17, 2008, the Veteran's 
service-connected low back disability was manifested by 
limitation of motion confirmed by evidence of pain, L1 
compression fracture with deformity, and lumbar radiculopathy 
of the bilateral lower extremities; it was not productive of 
abnormal mobility requiring a neck brace, ankylosis or muscle 
spasm, moderate limitation of motion, recurring attacks 
typical of intervertebral disc syndrome, incapacitating 
episodes as defined by VA, or mild incomplete paralysis of 
the lower extremities.

9.  Since August 18, the veteran's service-connected low back 
disability is manifested by limitation of flexion of 40 
degrees, L1 compression fracture with deformity, and lumbar 
radiculopathy of the bilateral lower extremities; it is not 
productive of abnormal mobility requiring a neck brace, 
ankylosis (as measured by the old criteria or the new General 
Rating Formula), severe limitation of motion, limitation of 
flexion 30 degrees or less, severe strain, recurring attacks 
typical of intervertebral disc syndrome, incapacitating 
episodes as defined by VA, or mild incomplete paralysis of 
the lower extremities.







CONCLUSIONS OF LAW


1.  The criteria for a rating in excess of 10 percent for 
service-connected right hip disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 
4.71a, Diagnostic Codes 5250, 5252, 5253, 5254, 5255 (2008).

2.  The criteria for a rating in excess of 10 percent for 
service-connected left hip disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 
4.71a, Diagnostic Codes 5250, 5252, 5253, 5254, 5255 (2008).

3.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative arthritis of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5260, 5261, 5262 (2008).

4.  Prior to August 18, 2008, the criteria for a rating in 
excess of 20 percent for service-connected status post right 
knee meniscectomy (right knee instability) are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 
4.71a, Diagnostic Codes 5256, 5257, 5262 (2008).

5.  Since August 18, 2008, the criteria for a rating in 
excess of 30 percent for service-connected status post right 
knee meniscectomy (right knee instability) are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 
4.71a, Diagnostic Codes 5256, 5262 (2008).

6.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative arthritis of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5256, 5258, 5260, 
5261, 5262 (2008).

7.  From March 28, 2002 to March 1, 2007, the criteria for a 
20 percent rating for service-connected low back disability 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Code 5285 (2002). 
8.  From March 2, 2007 to August 17, 2008, the criteria for a 
rating in excess of 20 percent for service-connected low back 
disability are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (2002), 5242 
(2008).

9.  Since August 18, 2008, the criteria for a rating in 
excess of 30 percent for service-connected low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5285, 
5289, 5292, 5293 5295 (2002), 5242 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). 

With respect to the claims for an increased evaluation of 
service-connected status post right knee meniscectomy and 
right knee arthritis, the foregoing notice requirements were 
partially satisfied by a March 2002 letter.  However, 
regarding a claim for increased evaluation, VA must also 
notify the Veteran that the evidence required to substantiate 
the claim includes evidence demonstrating a worsening or 
increase in the severity of the disability and the effect 
that worsening has on the claimant's employment and daily 
life, general notice that a disability rating is determined 
by application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).

The Vazquez case was promulgated after the Veteran's appeal 
was certified to the Board, and while the Veteran has not 
been provided with such notice tailored to his claims, the 
Board finds that he has, in fact, been adequately informed of 
these criteria, and has demonstrated familiarity with these 
aspects of his claims for an increased disability rating.  
The Veteran was provided the diagnostic criteria specific to 
his service-connected right knee disabilities in a March 2003 
Statement of the Case, and in Supplemental Statements of the 
Case issued in November 2005 and September 2006.  The 
Veteran's claims were readjudicated in an October 2008 
Supplemental Statement of the Case.  Moreover, he underwent 
multiple VA examinations and also testified at a March 2007 
Travel Board hearing as to the affect his service-connected 
right knee disabilities have on his employment and daily 
life.  Additionally, the Veteran is represented by an 
organization that is intimately familiar with his case and 
what is necessary to substantiate his claims on appeal.  
Therefore, the Board is confident that any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.  
Therefore, the Board finds that no prejudice has accrued to 
the Veteran or his claims by the absence of a Vazquez-
specific notification letter in this case.

Additionally, the Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's claims for an increased 
evaluation of his service-connected bilateral hip, low back, 
and left knee disabilities, the Board notes that the claim 
was one for service connection.  It was then granted and an 
initial disability rating and effective date have been 
assigned.  Therefore, the Veteran's service connection claim 
has been more than substantiated - it has been proven.  
Accordingly, section 5103(a) notice has served its purpose 
and is no longer required.  As section 5103(a) no longer 
applies to the Veteran's appeal (e.g., his initial increased 
rating claim) the additional notification provisions for 
increased rating claims recently set forth by the Court are 
not applicable in the present case.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Instead, the provisions of 
38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for 
application.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by an October 2005 letter (which 
notified the Veteran of the grant of service connection for 
tendinitis of the right hip, tendinitis of the left hip, 
degenerative arthritis of the left knee, and low back pain 
with mild spondylosis, the assignment of their respective 
ratings, all effective March 2002, and his appellate rights) 
and the March 2003 Statement of the Case (which set forth the 
criteria necessary for higher disability evaluations, 
citations to applicable law, and the reasons and bases for 
the grant of his ratings).  Thus, the Board finds that the 
applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  The Veteran has been accorded multiple pertinent VA 
examinations.  The Board does observe the Veteran's 
contention that an August 2008 VA examination was inadequate 
because it was performed by a physician's assistant rather 
than a medical doctor.  (See October 2008 statement).  
However, the Board notes that in Cox v. Nicholson, No. 03-
1671 (U.S. Vet. App. Jan. 19, 2007), the Court held that it 
has never required that medical examinations under section 
5103A only be conducted by physicians.  As provided by 
38 C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  In Cox, a nurse 
practitioner was found to fit squarely into the requirements 
of section 3.159(a)(1) as a person competent to provide 
diagnoses, statements, or opinions.  Similarly, in this case, 
the August 2008 VA examiner was a physician's assistant, and 
thus, completed medical education and training and meets the 
requirements of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.

II.  General Laws And Regulations 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis 

A.  Right And Left Hip

Historically, the Veteran filed a claim for entitlement to 
service connection for a bilateral hip disability in March 
2002.  The RO granted service connection for tendinitis of 
the right and left hip in an October 2002 rating decision and 
assigned a 10 percent disability rating for the right hip and 
noncompensable rating for the left hip, effective from March 
2002.  During the course of this appeal, and specifically by 
a September 2006 rating action, the RO granted an increased 
evaluation of 10 percent for the left hip, effective from 
March 2002.  The Veteran continues to seek a higher 
disability rating for his service-connected right and left 
hip disability.

The RO has evaluated the Veteran's right and left hip 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5255-
5019.  Diagnostic Code 5019 concerns bursitis, and directs 
that this condition be rated on limitation of motion of the 
affected parts as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

According to the guidelines set forth in 38 C.F.R. § 4.71, 
Plate II, normal "anatomical" flexion of the hip is 0 to 
125 degrees; and abduction is 0 to 45 degrees.

Diagnostic Code 5255 concerns impairment of the femur.  Under 
this Diagnostic Code, a 10 percent rating is assigned for 
malunion of the femur with slight knee or hip disability.  A 
20 percent rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the surgical neck of the femur, with false joint; or for 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, and weightbearing preserved 
with the aid of a brace.  An 80 percent evaluation is 
assigned for fracture of the shaft or anatomical neck of the 
femur with nonunion, and with loose motion.

Initially, the Board notes that while private and VA 
treatment records developed throughout the course of this 
appeal reflect bilateral hip pain, they are essentially 
devoid of any pertinent range of motion findings.  Range of 
motion is found in VA examination reports.  

The report of an October 2002 VA examination shows the 
Veteran reported intermittent right hip pain since two years 
prior, and intermittent left hip pain since 1991.  The 
examiner noted a previous finding of tronchanteric bursitis 
of the right hip.  Physical examination of both hips revealed 
no tenderness to palpation over the lateral aspects of the 
trochanters.  He had full range of motion with no pain on 
manipulation.  The diagnosis was mild right and left hip 
tendinitis.
The Veteran underwent another VA examination in February 
2006.  At that time, he described constant hip discomfort and 
pressure located in the medial aspect of both hips, worse 
with standing, walking, and cold weather.  He denied a 
history of swelling, locking, or fatigability of his hips.  
Physical examination revealed no evidence of redness or 
tenderness to palpation in the tronchanteric area.  

Range of motion testing of the right hip revealed flexion 
from 0 to 125 degrees, with pain starting at 100 degrees, 
extension from 0 to 30 degrees, adduction from 0 to 25 
degrees, abduction from 0 to 45 degrees, and internal and 
external rotation from 0 to 60 degrees.  Range of motion 
testing of the left hip produced flexion from 0 to 125 
degrees, with painful motion starting at 120 degrees, 
extension from 0 to 30 degrees, adduction from 0 to 25 
degrees, abduction from 0 to 45 degrees, internal rotation 
from 0 to 40 degrees, and external rotation from 0 to 60 
degrees.  It was noted that joint function was additionally 
limited 20 degrees by pain following repetitive use and 
during flare-ups.  The impression was bilateral hip 
tendonitis with evidence of mild degenerative joint disease 
as confirmed by X-ray.  

Most recently, the Veteran underwent a VA examination in 
August 2008.  The Veteran reported anterior hip pain with 
standing and rotation, and trouble with stairs and walking.  
He denied flare-ups, incapacitating events, or the use of 
ambulatory aids or braces.  The examiner noted March 2008 X-
rays of the bilateral hips, which showed mild superior joint 
space narrowing and ebonation, and no evidence of fracture.

Range of motion testing revealed pain throughout all motion 
of the hips bilaterally. Internal rotation was 0 to 15 
degrees bilaterally, with pain at the end as well as some 
increased pain with repetitive motion, but no fatigue or 
incoordination.  External rotation was 0 to 40 degrees 
bilaterally, with pain at the end, but no increased pain, 
fatigue, or incoordination with repetitive motion.  Abduction 
was 0 to 40 degrees bilaterally with pain at the end, but no 
increased pain, fatigue, or incoordination with repetitive 
motion.  Adduction was 0 to 10 degrees, with no pain, 
fatigue, or incoordination with repetitive motion.  Extension 
was 0 to 10 degrees bilaterally, with pain at the end, but no 
increased pain, fatigue, or incoordination with repetitive 
motion.  Flexion was 0 to 100 degrees on the left and 0 to 90 
degrees on the right, with pain at the end and some increased 
pain with repetitive motion, but no fatigue or incoordination 
with repetitive motion.  

Based on the foregoing evidence, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
Veteran's service-connected right and left hip disability.  
Specifically, the medical evidence throughout the appeal 
period does not reflect fracture or malunion of the femur 
(Diagnostic Code 5255), flail joint of the hip (Diagnostic 
Code 5254), or ankylosis of the hip (Diagnostic Code 5250).
The Board has also considered whether a higher rating is 
available under Diagnostic Codes 5252 (pertaining to 
limitation of flexion of the thigh) or 5253 (pertaining to 
impairment of the thigh).  In the instant case, the medical 
evidence reflects full extension, as well as flexion to at 
least 90 degrees in the right hip, and to at least 100 
degrees in the left hip.  The Veteran has demonstrated hip 
abduction to at least 40 degrees bilaterally.  While the 
Board is cognizant that the medical evidence also reflects 
pain with these ranges of motion, as well as additional pain 
with repetitive flexion, such pain has not resulted in 
functional loss that would warrant a rating in excess of 10 
percent under Diagnostic Codes 5252 or 5253.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995).  

The currently-assigned 10 percent disability rating accounts 
for Diagnostic Code 5003's directive that when the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  As the Veteran has demonstrated a 
noncompensable level of limitation of motion, his right and 
left hip impairment warrants at least a minimal compensable 
rating for the joint under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

As there are no distinct time periods where the Veteran's 
symptoms warrant different ratings, staged ratings are not 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Thus, applying the rating criteria to the facts of the 
Veteran's right and left hip disability, the Board must 
conclude that the currently-assigned 10 percent disability 
rating is appropriate for the entire appeal period.  The 
preponderance of the evidence is against the award of a 
higher disability rating.  

B.  Left Knee

Historically, the Veteran filed a claim of entitlement to 
service connection for a left knee disability in March 2002.  
The RO granted service connection for degenerative arthritis 
of the left knee in an October 2002 rating decision and 
assigned a noncompemsable rating, effective from March 2002.  
During the course of this appeal, and specifically by a 
September 2006 rating action, the RO granted an increased 
evaluation of 10 percent for the service-connected left knee 
disability, effective from March 2002.  The service-connected 
left knee disability remains evaluated as 10 percent 
disabling.

The Veteran's service-connected left knee disability is rated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under this Code, arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2008).  Under Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

According to the guidelines set forth in 38 C.F.R. § 4.71, 
Plate II, normal "anatomical" extension and flexion is 0 to 
140 degrees.

Limitation of flexion of the leg is rated as 10 percent 
disabling when flexion is limited to 45 degrees.  A 20 
percent disability rating for limitation of flexion of the 
leg is warranted when flexion is limited to 30 degrees.  
Additionally, limitation of extension of the leg is rated as 
10 percent disabling when extension is limited to 10 degrees.  
A 20 percent disability rating for limitation of extension of 
the leg is warranted when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

An October 2001 VA treatment report reflects a complaint of 
left knee pain and  popping following an episode of the right 
knee giving way.  Physical examination at that time revealed 
minimal joint line tenderness, but no pain with varus valgus 
testing, and negative McMurray's and Lachman testing.  

An October 2002 VA examination revealed tenderness along the 
medial joint line, with full range of motion, no effusion, no 
instability, and no other evidence of meniscal pathology.  
Although X-rays revealed no significant degenerative 
abnormality, the impression was mild degenerative arthritis 
of the left knee.

Subsequent VA treatment records reflect continued complaints 
of left knee pain, with a finding of a medial meniscus tear 
by MRI in 2006.

At a February 2006 VA examination, the Veteran reported mild 
pain in his left knee associated with stiffness.  He denied a 
history of instability, locking, fatigability, or lack of 
endurance of the left knee.  Additionally, he denied a 
history of dislocation or subluxation.  He described 
prolonged sitting and walking as precipitating factors for 
flare-ups, which lasted from one to two weeks.  

Physical examination of the left knee revealed mild 
tenderness to palpation in the midline joints with crepitus.  
Flexion was from 0 to 140 degrees, with pain starting at 120 
degrees.  The examiner noted an additional functional loss of 
20 degrees due to pain during repetitive use and flare-ups.  
There was full extension.  Varus valgus, anterior posterior 
drawer, Lachman, and McMurray's testing was negative.    

A January 2007 VA treatment report indicates left knee 
arthroscopy, with findings of a non-displaceable medial 
meniscal tear and chondromalacia.  

Most recently, the Veteran underwent a VA examination in 
August 2008.  The Veteran reported that his left knee was 
much better since the 2007 surgery.  He described limited 
walking and other activities of daily living secondary to 
knee pain, but denied any incapacitating events.  

On physical examination, the Veteran demonstrated flexion 
from 0 to 140 degrees.  There was no pain, fatigue, or 
incoordination with repetitive motion.  The left knee was 
stable to varus valgus stress testing both in extension and 
30 degrees of flexion.  Lachman, anterior posterior drawer, 
and McMurray's testing was negative.  There were no posterior 
masses or effusion.  X-rays of the left knee showed mild 
narrowing of the medial joint compartment, with no acute 
fractures or dislocations or soft tissue abnormality.

Throughout the course of this appeal, the Veteran has 
demonstrated normal extension and flexion of 0 to 140 
degrees.  Thus a disability rating greater than 10 percent is 
not warranted under the provisions of Diagnostic Codes 5260 
(which provides a 10 percent disability rating when flexion 
is limited to 45 degrees) or 5261 (which provides a 10 
percent disability rating when extension is limited to 10 
degrees).  In this regard, the Board acknowledges that the 
February 2006 VA examiner noted additional limitation of 
flexion of 20 degrees with repetitive motion and flare-ups.  
However, the preponderance of the medical evidence, including 
the October 2002 and August 2008 VA examinations, reflects no 
additional functional loss due to pain, weakened movement, 
excess fatigability, or incoordination.  In any event, even 
with the additional limitation of flexion noted at the 
February 2006 VA examination, a higher rating under 
Diagnostic Code 5260 on this basis is not warranted.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).

The evidence of record also does not reflect ankylosis of the 
knee (Diagnostic Code 5256), subluxation or instability of 
the knee (Diagnostic Code 5257), dislocated semilunar 
cartilage (Diagnostic Code 5258), or impairment of the tibia 
and fibula (Diagnostic Code 5262).  As such, a higher rating 
under these diagnostic codes is not warranted.

The currently-assigned 10 percent disability rating accounts 
for the provisions of 38 C.F.R. § 4.59, as 10 percent is the 
minimum compensable disability rating provided for knee 
impairment.  The evidence reflects subjective complaints and 
objective findings of left knee pain.  Thus, his knee 
impairment warrants at least a minimal compensable rating for 
the joint under 38 C.F.R. § 4.59.

Applying the rating criteria to the facts of the Veteran's 
left knee disability, the Board must conclude that the 
currently-assigned 10 percent disability rating is 
appropriate for the entire appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The preponderance of the 
evidence is against the award of a higher disability rating.

C. Right Knee 

i.  Status Post Right Knee Menicsectomy

Historically, the Veteran filed a claim for entitlement to 
service connection for a right knee condition in July 1991.  
The RO granted service connection for right knee meniscectomy 
in a September 1991 rating decision and assigned a 10 percent 
rating, effective from July 1991.  In April 2001, the RO 
granted an increased evaluation of 20 percent for the 
service-connected right knee meniscectomy, effective from 
December 2000, and recharacterized the disability as status 
post right knee meniscectomy.  During the course of this 
appeal, and specifically by an October 2008 rating action, 
the RO granted an increased evaluation of 30 percent for this 
disability, effective from August 18, 2008.  The Veteran's 
service-connected status post right knee menicsectomy remains 
evaluated as 30 percent disabling.

The Veteran's service-connected status post right knee 
menicsectomy is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (pertaining to other impairment of the knee as 
shown by recurrent subluxation or lateral instability).  
Under this Code, a 20 percent evaluation is assigned for 
"moderate" recurrent subluxation or lateral instability, 
and a 30 percent evaluation is assigned for "severe" 
recurrent subluxation or lateral instability.

The terms "slight," moderate," and "severe" under 
Diagnostic Code 5257 are not defined in the rating schedule; 
rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

Initially, the Board notes that since the Veteran is in 
receipt of a separate evaluation for service-connected right 
knee arthritis, the arthritic manifestations of his right 
knee disability (e.g., limitation of motion) will be 
addressed separately below.

Prior to August 2008, the evidence of records reflects that 
at a March 2001 VA examination, the Veteran reported 
intermittent episodes of right knee instability without his 
brace (which he had been wearing since 1999).  His brace was 
removed on physical examination.  There was evidence of varus 
laxity with some lateral subluxation, which the examiner 
described as moderate.  There was no effusion, and his 
cruciate ligaments were intact.  

Subsequent VA treatment reports reflect complaints of right 
knee instability, and continued use of a knee brace.  These 
records also reflect a right knee meniscectomy and 
arthroscopy in March 2002, which revealed, in pertinent part, 
chondromalacia patella and degenerative tears of the medial 
and lateral meniscus.  Although the findings also indicate a 
partial ACL tear, subsequent evaluation found the Veteran's 
ACL to be functionally intact.  (See March 29, 2002 operative 
note addendum).

The report of an October 2002 VA examination reflects no 
change in the Veteran's  basic symptoms since his March 2002 
arthroscopy, with continued occasional instability without 
his brace.  On physical examination, the Veteran wore his 
knee brace.  There was no effusion, and no lateral 
instability was detected.  

The Veteran underwent another VA examination in a February 
2006.  He reported continued use of a knee brace for 
instability.  He did not wear his knee brace on physical 
examination.  Anterior posterior drawer, Lachman, and 
McMurray's testing was negative.  There was minimal valgus 
instability noted at 30 degrees of flexion. 

Based on the foregoing evidence, the Board finds that a 
rating in excess of 20 percent prior to August 2008 is not 
warranted.  While the objective medical evidence clearly 
reflects right knee instability, there is no indication of 
"severe" instability as to warrant a 30 percent rating 
under Diagnostic Code 5257.  Although the Board acknowledges 
the Veteran's permanent use of a brace, physical examinations 
performed without the brace reflect, at most, moderate 
instability (as reflected at the March 2001 VA examination), 
with the more recent February 2006 VA examination reflecting 
only minimal instability. 

While the Board has considered the possibility of a higher 
rating under Diagnostic Codes 5256 or 5262, the objective 
medical evidence fails to reflect ankylosis of the knee or 
impairment of the tibia and fibula.  As such, a higher rating 
under these diagnostic codes is not warranted.

Turning to the period after August 2008, the record reflects 
that the Veteran underwent a VA examination in August 2008.  
He described how his right knee will shift on him easily and 
give way.  Physical examination revealed positive Lachman and 
anterior drawer testing, as well as positive pivot shift.  
There was pseudolaxity of the medial collateral and lateral 
collateral ligaments consistent with a very unstable knee.  
X-rays showed no fracture or dislocation.  The impression was 
a significantly unstable right knee.  Based on these 
findings, the RO granted an increased evaluation of 30 
percent, under Diagnostic Code 5257 (which is the highest 
available rating under that Code).  

Given that the Veteran is in receipt of the highest available 
rating under Diagnostic Code 5257, and there is no indication 
of ankylosis or impairment of the tibia or fibula, which 
might warrant a higher rating under Diagnostic Codes 5256 or 
5262, the preponderance of the evidence is against finding 
that a disability rating in excess of 30 percent since August 
2008 is warranted.  

ii.  Right Knee Arthritis

The RO granted service connection for degenerative joint 
disease of the right knee in an August 1999 rating decision 
and assigned a 10 percent rating, effective from July 1997.  
This disability remains evaluated as 10 percent disabling.

The Veteran's service-connected right knee arthritis is rated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  As mentioned previously, 
Diagnostic Code 5010 directs that arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2008).  Under Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

A March 2001 VA treatment report reflects an MRI finding of 
some degenerative change of the right knee, with no fracture 
or dislocation.

At a March 2001 VA examination, the Veteran described right 
knee discomfort and pain with squatting or climbing.  
Physical examination revealed a normal gait and tenderness 
along the medial and lateral joint lines.  Range of motion 
testing was not performed at that time.

The report of an October 2002 VA examination reflects 
continued right knee pain with squatting, climbing, or 
kneeling.  On physical examination, he walked with a 
nonantalgic gait.  He had tenderness along the medial and 
lateral joint lines.  Range of motion was within normal 
limits in flexion and extension.  

The Veteran underwent another VA examination in February 
2006.  He described constant pain in his right knee.  
Physical examination at that time revealed mild tenderness to 
the midline joints.  Flexion was from 0 to 140 degrees, with 
pain starting at 120 degrees.  The examiner noted additional 
functional loss by 20 degrees due to pain during repetitive 
use.  There was full extension.  

Most recently, the Veteran underwent a VA examination in 
August 2008.  He reported constant swelling in the right 
knee.  He denied any incapacitating events with respect to 
his knees.  Physical examination revealed flexion and 
extension of 0 to 130 degrees.  There was no pain, fatigue, 
or incoordination with repetitive motion.

Based on the foregoing evidence, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
Veteran's service-connected right knee arthritis.  
Specifically, the objective medical evidence of record 
reflects full extension.  Thus, a higher rating for 
limitation of extension under 5261 is not warranted.  
Further, although the February 2006 VA examination reflected 
additional limitation of flexion of 20 degrees due to pain 
during repetitive use, and the August 2008 VA examination 
reflects slight limitation of flexion, these examinations 
show flexion well beyond the 45 degrees required for a 10 
percent rating under Diagnostic Code 5260.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995).

In addition, the evidence does not reflect ankylosis of the 
knee or impairment of the tibia and fibula so as to warrant a 
higher rating under Diagnostic Codes 5256 or 5262.  There is 
also no evidence of dislocated semilunar cartilage to warrant 
a higher rating under Diagnostic Code 5258.  Further, as 
mentioned, the Veteran is already in receipt of a separate 
rating for right knee instability.

The currently-assigned 10 percent disability rating accounts 
for Diagnostic Code 5003's directive that when the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  As the Veteran has demonstrated a 
noncompensable level of limitation of motion, his right knee 
arthritis warrants at least a minimal compensable rating for 
the joint under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Applying the rating criteria to the facts of the Veteran's 
right knee arthritis, the Board must conclude that the 
currently-assigned 10 percent disability rating is 
appropriate for the entire appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the 
evidence is against the award of a higher disability rating.  

D.  Low Back 

Historically, the Veteran filed a claim of entitlement to 
service connection for a low back condition in March 2002.  
In October 2002, the RO granted service connection for low 
back pain with mild spondylosis, and by a September 2006 
rating decision, assigned a 10 percent evaluation for this 
disability, effective from March 2002.  In an October 2008 
rating decision, the RO granted an increased evaluation of 20 
percent, effective from August 2008.  Additionally, by the 
October 2008 decision, the RO added 10 percent to these 
ratings, beginning in March 2007, to account for deformity of 
the vertebral body, resulting in an overall evaluation during 
the appeal period of 10 percent effective from March 2002, 20 
percent effective from March 2007, and 30 percent effective 
from August 2008.

As an initial matter, the Board notes that since the evidence 
reflects that the criteria for a 10 percent evaluation for 
deformity of the vertebral body was present in March 2002 
(the date of the initial award of service connection) 10 
percent for this condition should be added to the veteran's 
evaluation effective from that date.  As such, the following 
analysis will focus on the appropriate evaluation of the 
veteran's underlying orthopedic/neurologic impairment, to 
which 10 percent for vertebral deformity will be added to 
arrive at the final rating.

Additionally, the Board notes that in the October 2008 rating 
decision, the RO granted entitlement to special monthly 
compensation based on loss of use of a creative organ (based 
on an August 2008 VA examiner's opinion that the Veteran's 
erectile dysfunction was related to his service-connected low 
back disability).  As such, the Board will not address 
evidence reflecting erectile dysfunction in the following 
analysis.

The Veteran's service-connected low back disability was 
initially evaluated under Diagnostic Code 5295 (pertaining to 
lumbosacral strain).  During the pendency of this appeal, 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  VA again revised 
the criteria for evaluating diseases and injuries of the 
spine, effective September 26, 2003.  This revision changed 
the diagnostic codes for spine disorders to 5235 through 
5243.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the Veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  However, the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.   See VAOPGCPREC 3-00.  

The RO addressed the Veteran's claim for an increased 
disability rating under both the old and new criteria in the 
rating schedule.  Thus, there is no prejudice to the Veteran 
when the Board applies the regulatory revisions of September 
23, 2002 and September 26, 2003 in the adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, criteria for rating 
intervertebral disc syndrome provided that mild 
intervertebral disc syndrome was rated as 10 percent 
disabling, moderate intervertebral disc syndrome with 
recurring attacks was rated as 20 percent disabling, severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was rated as 40 percent disabling, and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief was 
rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Currently, intervertebral disc syndrome, either pre-operative 
or post-operative, is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2006).  

When rating intervertebral disc syndrome based upon 
incapacitating episodes, a 10 percent disability rating is 
assigned when there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The revised schedule does not provide for an evaluation 
higher than 60 percent. 

For purposes of evaluations under Diagnostic Code 5293/5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, also in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

Prior to September 26, 2003, the rating criteria for 
lumbosacral strain assigned a noncompensable evaluation for 
slight subjective symptoms only; a 10 percent evaluation for 
characteristic pain on motion; a 20 percent evaluation for 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position; and a 40 
percent evaluation for severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  In this regard, the 
Board notes the terms "slight," "moderate," and "severe" 
under Diagnostic Code 5292 are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002), vertebral fractures were evaluated as 100 percent 
disabling when manifested by cord involvement with the 
Veteran bedridden and requiring long leg braces.  A 60 
percent rating was provided when there was no cord 
involvement but there was abnormal mobility requiring a neck 
brace (jury mast).  In other cases the disability was to be 
rated on the basis of limitation of motion or muscle spasm 
with an additional 10 percent for a demonstrable deformity of 
a vertebral body to be added to the evaluation of the 
Veteran's disability.

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2008).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board will consider the claim for a higher initial rating 
based on all rating criteria applicable during this appeal. 
However, as noted above, the revised provisions may not be 
applied to any time period before the effective date of the 
change.  The medical evidence of record consists of private 
treatment records, VA treatment records, and VA examination 
reports dated October 2002, February 2006, and August 2008.  
The evidence of record also consists of the Veteran's 
statements and testimony at his March 2007 Travel Board 
hearing.

X-rays performed by VA in March 2001 revealed a compression 
fracture of the L1 vertebral body with deformity and 
degenerative changes.

At an October 2002 VA examination, the Veteran complained of 
intermittent episodes of low back pain that were activity 
related.  He denied any radicular symptoms.  The examiner 
noted the earlier findings of a compression fracture, and 
that there was no evidence of significant discal pathology or 
herniation.  On physical examination, the Veteran 
demonstrated full flexion of the lumbar spine, and he could 
easily bend forward to touch the floor.  Extension was 10 
degrees, and right and left side bending was 20 degrees.  
Neurologic evaluation was nonfocal, with normal toe and heel 
walking and negative straight leg raise bilaterally.

Based on the foregoing evidence, the RO assigned a 10 percent 
evaluation for the veteran's service-connected low back 
disability, effective from March 2002, reflecting the date of 
receipt of the Veteran's service connection claim.  This 
evaluation was apparently predicated on 38 C.F.R. § 4.59, 
which provides that painful motion is limited motion, and 
thus warrants a minimal compensable rating for the joint.  
The Board agrees with this determination, as the evidence 
reflects complaints of pain with activity.  

With respect to the orthopedic manifestations of the 
veteran's low back disability, the Board finds that the 
preponderance of the evidence is against a rating higher 
than 10 percent from March 28, 2002 to March 1, 2007.  In 
reaching this determination, the Board has considered the 
possibility of a higher rating under both the old and new 
rating criteria.  However, the evidence during the relevant 
time period does not reflect abnormal mobility requiring a 
neck brace (warranting a higher rating under Diagnostic Code 
5285), ankylosis (warranting a higher rating under Diagnostic 
Code 5289 or the new criteria on this basis), moderate 
limitation of motion (warranting a higher rating under 
Diagnostic Code 5292), muscle spasm (warranting a higher 
rating under Diagnostic Code 5295 or the new criteria), or 
limitation of flexion (warranting a higher rating under the 
new criteria).  

Further, the evidence does not reflect intervertebral disc 
syndrome or any neurologic manifestations of the Veteran's 
low back disability.  As such, an increased rating under 
Diagnostic Codes 5293 for intervertebral disc syndrome or 
8520 for sciatic nerve dysfunction is inappropriate.  In this 
regard, the Board notes that while VA treatment reports 
during the relevant time period reflect complaints of pain 
and numbness in the upper and lower extremities, and a 
diagnosis of meralgia paresthetica (for which he is 
separately service-connected), these conditions were 
associated with carpal tunnel syndrome, compression from the 
Veteran's knee brace, weight, and non service-connected 
diabetes, rather than his low back condition.  Indeed, the 
report of a May 2003 VA neurologic consultation indicates no 
evidence of radiculopathy and normal lumbar paraspinous.  

Additionally, as the evidence does not reflect additional 
functional loss due to weakness, fatigability, 
incoordination, or pain, a higher rating on this basis is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As mentioned, however, since the evidence reflects 
compression fracture with deformity, an additional 10 percent 
rating for deformity of a vertebral body is warranted under 
Diagnostic Code 5285.  

Accordingly, with respect to the orthopedic manifestations of 
the veteran's low back disability, the Board finds that the 
preponderance of the evidence is against a rating higher than 
10 percent under the old and new rating criteria.  Thus, 
after adding 10 percent for the veteran's vertebral 
deformity, a 20 percent rating, and no higher, would be 
warranted from March 28, 2002 to March 1, 2007.

Turning to the time period from March 2, 2007 to August 17, 
2008, the record reflects continued complaints of lower 
extremity numbness.  Subsequent private treatment records 
reflect April 2007 diagnoses of degenerative disc disease of 
the lumbar spine and lumbar radiculopathy.  These records 
also show normal reflexes and motor functioning in the 
bilateral lower extremities.  Additionally, a May 2007 VA 
treatment report reflects normal lower extremity movements.

Based on the foregoing evidence, the RO continued the 10 
percent rating for the orthopedic manifestations of the 
veteran's low back disability, and assigned an additional 10 
percent for his vertebral deformity, resulting in a 20 
percent evaluation.  The Board agrees with this 
determination.

Specifically, with respect to the orthopedic manifestations 
of the veteran's low back disability, the evidence does not 
reflect abnormal mobility requiring a neck brace (warranting 
a higher rating under Diagnostic Code 5285), ankylosis of the 
spine (warranting a higher rating under the old or new 
criteria on this basis), moderate limitation of motion 
(warranting a higher rating under Diagnostic Code 5292), 
muscle spasm (warranting a higher rating under Diagnostic 
Code 5295 or the new criteria), or limitation of flexion 
(warranting a higher rating under the new criteria).

Further, although the record reflects intervertebral disc 
syndrome (degenerative disc disease), there is no indication 
that this condition was severe with recurring attacks as to 
warrant a higher rating under Diagnostic Code 5293.  Nor does 
the record reflect incapacitating episodes, warranting a 
higher rating under the new criteria for intervertebral disc 
syndrome. 

Moreover, as the evidence does not indicate additional 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement, a higher rating on this 
basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Additionally, the Board does not find that separate ratings 
for any neurologic manifestations of the veteran's low back 
disability are warranted.  Although the record reflects 
complaints of numbness in the lower extremities, and a 
finding of lumbar radiculopathy, reflex and motor testing 
during the relevant period were normal.  Further, there is no 
evidence of muscle strength loss or atrophy, foot or ankle 
drop, or loss of bowel or bladder control.  As such, the 
evidence does not support a finding of mild incomplete 
paralysis as to warrant separate 10 percent ratings for 
radiculopathy of the bilateral lower extremities.

Accordingly, with respect to the orthopedic/neurologic 
manifestations of the veteran's low back disability, the 
Board finds that the preponderance of the evidence is against 
a rating higher than 10 percent under the old and new rating 
criteria.  Thus, after adding 10 percent for the veteran's 
vertebral deformity, the highest rating warranted from March 
2, 2007 to August 17, 2008 is 20 percent.

With respect to the period from August 18, 2008, the record 
reflects that, pursuant to the Board's August 2007 remand, 
the Veteran underwent a current VA examination in August 
2008.  At that time, the Veteran reported that any prolonged 
sitting or driving aggravated his back and legs.  He reported 
stiffness and soreness throughout the day, as well as pain 
with bending.  He described mild to moderate flare ups with 
almost any activity, lasting 2 to 3 days.  He denied any 
bowel or bladder problems, incapacitating events, or the use 
of a back brace, cane, or other ambulatory aid.  It was noted 
that there were significant limitations in activities of 
daily living.

On physical examination, the Veteran had a mildly antalgic 
gait.  There was tenderness to palpation at the L1 area, and 
spasms noted at L5 bilaterally.  There was normal lumbar 
lordosis.  Motor functioning was 5/5 in all muscle groups in 
the lower extremities, deep tendon reflexes were 2+ to the 
knees and 1+ at the ankles.  Straight leg raising was 
negative.  There was marked hyperesthesia over the right 
lateral thigh consistent with meralgia paresthetica.  Toes 
were down going, there was no increased tone or clonus, and 
distal sensation was intact throughout.  He was able to heel 
toe walk without difficulty.  Forward flexion was 0 to 40 
degrees, with pain at the end but no increased pain, fatigue, 
or incoordination with repetitive motion.  Extension was 0 to 
15 degrees, with pain at the end and some increased pain with 
repetitive motion.  Left and right rotation was 0 to 20 
degrees, and lateral bending was 0 to 25 degrees, with no 
pain, fatigue, or incoordination with repetitive motion.  

Based on the VA examination findings of limitation of 
flexion, the RO granted an increased rating of 20 percent for 
the orthopedic manifestations of the veteran's low back 
disability, and continued the additional 10 percent for the 
vertebral deformity for a total disability rating of 30 
percent.  The Board agrees with this determination.

Regarding the orthopedic manifestations of the veteran's low 
back disability, the evidence does not reflect abnormal 
mobility requiring a neck brace (warranting a higher rating 
under Diagnostic Code 5285), ankylosis (warranting a higher 
rating under Diagnostic Code 5289 or the new criteria on this 
basis), severe limitation of motion (warranting a higher 
rating under Diagnostic Code 5292), severe strain (warranting 
a higher rating under Diagnostic Code 5295), or forward 
flexion of 30 degrees or less (warranting a higher rating 
under the new criteria).  Here, the August 2008 VA 
examination shows forward flexion to 40 degrees.  Although 
pain was noted at the end of this range of motion, pain did 
not result in any additional functional loss on repetition as 
might warrant a higher rating for limitation of motion under 
DeLuca.  Likewise, the Board finds that the range of motion 
findings reflected at the August 2008 VA examination do not 
constitute "severe" limitation of motion.  The Veteran's 
ability to forward flex 40 degrees, extend to 15 degrees, 
rotate left and right to 20 degrees, and lateral bend to 25 
degrees, even with pain on flexion and extension, is 
reflective of, at most, moderate limitation of motion.  
Further, while the evidence reflects a mildly antalgic gait, 
it does not reflect abnormal mobility caused by severe strain 
which would warrant a higher rating under Diagnostic Code 
5295.

There is also no indication that the Veteran's intervertebral 
disc syndrome is severe with recurring attacks as to warrant 
a higher rating under Diagnostic Code 5293.  Further, the 
record does not reflect, and the Veteran has denied, any 
incapacitating episodes, warranting a higher rating under the 
new criteria for intervertebral disc syndrome. 

Additionally, the Board does not find that separate ratings 
for any neurologic manifestations of the veteran's low back 
disability are warranted.  As mentioned, reflex and motor 
testing during the relevant period was normal.  The August 
2008 VA examination reflects essentially normal reflexes and 
motor functioning, with no evidence of muscle strength loss 
or atrophy, foot or ankle drop, or loss of bowel or bladder 
control.  

Accordingly, with respect to the orthopedic/neurologic 
manifestations of the veteran's low back disability, the 
Board finds that the preponderance of the evidence is against 
a rating higher than 20 percent under the old and new rating 
criteria.  Thus, after adding 10 percent for the veteran's 
vertebral deformity, the highest rating warranted since 
August 18, 2008 is 30 percent.

IV.  Extraschedular Rating

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted at any time, for any of the 
service-connected disabilities on appeal.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence that the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  

The Board is cognizant that the record reflects missed work 
and work restrictions due to the Veteran's service-connected 
back and knee disabilities.  The Board also acknowledges the 
Veteran's report of being placed on long term disability in 
July 2008 due to these disabilities.  However, the record 
also reflects that the Veteran's service-connected 
psychiatric condition has contributed to his employment 
status.  (See April 2008 VA Mental Health Telephone Contact 
Note).  In any event, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  With 
this in mind, the evidence simply does not reflect that the 
Veteran's disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular criteria.  His ratings for his service-connected 
hip, low back, and knee disabilities contemplate his 
complaints.  Thus the Board finds that the preponderance of 
the evidence is against referral of the Veteran's claims for 
extraschedular consideration.
ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected right hip disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected left hip disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative arthritis of the left knee is 
denied.

Entitlement to a rating in excess of 20 percent for service-
connected status post right knee meniscectomy prior to August 
18, 2008 is denied.  

Entitlement to a rating in excess of 30 percent for service-
connected status post right knee meniscectomy is denied.

Entitlement to a rating in excess of 10 percent for service-
connected degenerative joint disease of the right knee is 
denied.

Entitlement to a 20 percent rating for service-connected low 
back disability from March 28, 2002 to March 1, 2007 is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for service-
connected low back disability from March 2, 2007 to August 
17, 2008 is denied. 

Entitlement to a rating in excess of 30 percent for service-
connected low back disability since August 18, 2008 is 
denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


